Citation Nr: 1447398	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a fracture of the left patella.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1997 to February 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the record.

When this claim was before the Board in March 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System

In the March 2014 remand, the Board noted that the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability, was raised by the record and referred the claim to the agency of original jurisdiction (AOJ).  To date, the claim has not been developed or adjudicated by the AOJ.  Therefore, the claim is again REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

Throughout the period of the claim, the Veteran's residuals of a fracture of the left patella have been manifested by painful motion and limitation of flexion no worse than 125 degrees; there is no involvement of the meniscus; and the disability has not resulted in limitation of extension, ankylosis, recurrent subluxation, lateral instability, or frequent episodes of locking, pain and effusion into the joint.


CONCLUSION OF LAW

The residuals of a fracture of the left patella warrant a rating of 10 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in June 2010, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's available service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Additionally, the Veteran was afforded VA examinations in August 2010 and June 2011.  Pursuant to the Board's March 2014 remand directive, the Veteran was afforded another VA examination in April 2014.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The April 2014 VA examiner provided all information required for rating purposes.  Therefore, the Board finds that there has been substantial compliance with the March 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The Veteran's residuals of a fracture of the left patella are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable rating for status post fracture, left patella, effective January 2010.  In October 2010, the Veteran claimed that the disability warranted an increased rating.

For the reasons explained below, the Board has determined that a 10 percent evaluation, but not more, is warranted for the residuals of the fracture of the Veteran's left patella.

In connection with June 2010 private treatment from Orthopaedic Center of the Rockies, the Veteran reported ongoing symptoms related to cerclage wire in her left knee that worsened over the past few months.  The private treatment record notes symptoms of trace effusion in the joint, tenderness at the patella, mild grinding, mild pain, range of motion from 0 to 135 degrees, a slight antalgic gait, and early arthritic changes with osteophyte formation.

In a July 2010 VA examination report, the Veteran reported symptoms of achy pain, weakness, stiffness, heat, redness, lack of endurance, and fatigability, but denied swelling, instability, or locking up.  The Veteran stated she experienced flare-ups about once per month for two to seven days due to weather changes, cold, or use of the knee and denied limitations on employment due to the left knee.  The examiner found evidence of boney deformity of the left patella, no muscle atrophy, no swelling, joint effusion, distal edema, or joint line tenderness, with flexion from 0 to 126 degrees, 125 degrees upon repetition, with normal extension and no instability with crepitus to the left knee.  The VA examiner found physical findings of a deformed left patella.

In October 2010, the Veteran reported noticing noise in the left knee during use, grinding, pain in cold weather, and that the knee frequently overextended.  She stated that pain occasionally prevented use of her knee.

In a June 2011 VA examination, the Veteran reported increased pain on weight bearing and standing and that the surgeon who repaired her left patellar fracture told her the wire in her knee would need to be removed at some point.  The examiner noted symptoms of redness, tenderness, and swelling, with severe flare-ups every one to two months.  The Veteran's left knee had evidence of tenderness, guarding of movement, crepitation, grinding, with no instability or meniscus abnormality, flexion 0 to 150 degrees with no evidence of painful motion, and no additional limitation upon repetition.  The impression on an X-ray study was status post repair of patellar fracture, with no visible fracture lines but the patellar wire was fractured in three spots.  The examiner noted that the Veteran needed to be evaluated for removal of the broken cerclage wire and opined that it was plausible that removal of the wire would improve pain control and management of her residuals.

In a VA Form 9, the Veteran reported that she had a brace on her left knee, which was not straight, and caused pain, swelling, and instability.  The Veteran also reported arthritis, limited motion, pain, and limping on cold or wet days.

At the April 2013 Board hearing, the Veteran testified that since a January 2012 surgery, the left knee hyperextended more often, was less stable, and had swelling in the back of the knee that was painful and caused difficulty walking.  The Veteran indicated swelling in the left knee occurred about once per month.

In an April 2014 VA examination, the Veteran reported that during service she fell and sustained a closed transverse comminuted fracture of the left patella that required surgery.  Review of medical history indicated that the Veteran had surgical removal of hardware used to repair the patellar fracture in January 2012, and since surgery the left knee no longer had irritation caused by wires under the skin, but there was a constant ache and grinding sensation, but no swelling or locking.  The left knee had full range of motion, with flexion to 140 degrees or greater, and no objective evidence of painful motion, 10 degrees of hyperextension, with no change on repetition, with functional impairment of more movement than normal, no instability, no subluxation, no meniscal conditions, and no arthritis.  An April 2014 X-ray report provides an impression of no acute fracture or dislocation, the previously noted patellar fracture was not presently visible, and the cerclage wire was removed.  The VA examiner noted the Veteran currently worked ten hour shifts at an automotive dealership where she was on her feet about half of the time and opined that it was not likely that pain associated with a flare up or with repetitive use over a period of time would significantly limit her functional ability.

After careful review of the evidence, the Board finds that the criteria for a 10 percent evaluation, but not higher, are met throughout the period of the claim.  The Veteran is entitled to a disability rating of 10 percent on the basis of functional loss due to painful motion.  See 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A rating in excess of 10 percent is not warranted on the basis of limitation of flexion because left knee flexion was noted, at worst, to be limited to 126 degrees with 125 degrees after repetition.  No examination or treatment record evidences that extension was limited so a separate compensable rating is not warranted for limitation of extension.  

The Board has also considered whether the Veteran's left knee disability warrants a higher evaluation under any other provision of the rating schedule during the period on appeal.  Although the Veteran has complained of instability, a separate rating for recurrent subluxation and instability is not warranted as all objective testing has been negative for the presence of subluxation or instability.  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), genu recurvatum (Diagnostic Code 5263), or symptomatic removal of semilunar cartilage (Diagnostic Code 5259).  

The Board has considered the Veteran's complaints of pain, which is compensated for in the 10 percent evaluation.  Further, she has not alleged and the record does not show frequent episodes of locking, pain, and effusion into the joint so a higher rating is not warranted under Diagnostic Code 5258.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 10 percent is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, occasional swelling, weakness, and functional limitations are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the left knee disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 10 percent schedular rating is warranted throughout the period of the claim.


ORDER

The Board having determined that the left knee disability warrants a rating of 10 percent , but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


